UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   16October2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ CRH plc ("the Company") 16th October 2014 2- SCRIP ALTERNATIVE CRH plc announces that, under the Company's Scrip Dividend Scheme, 35.04% of its Ordinary Shareholders elected to receive shares in lieu of cash in respect of all or part of their Interim Dividend for 2014 to be paid on 24th October 2014. As a result, a total of 1,212,700 Ordinary Shares of €0.32 each have been allotted pursuant to, and in accordance with, the terms of the Company's Scrip Dividend Scheme. An application will be made for admission of the New Shares to (a) the Official Lists of the UK Listing Authority and the Irish Stock Exchange and (b) trading on the London Stock Exchange's market for listed securities and the Main Securities Market of the Irish Stock Exchange. Dealing in the New Shares is expected to commence on Friday, 24th October 2014. Enquiries: Contact Neil Colgan Company Secretary Tel: 00 3 ﻿ ﻿CRH public limited company (Registrant) Date:16October 2014 By:/s/Maeve Carton M. Carton Finance Director
